Re: Video Footage from 4/30 CB9 Meeting

From: "Baker, Patricia" <pabaker@cb.nyc.gov>

To: "Hudson, Crystal" <chudson@council.nyc.gov>

Cc: "Oyiborhoro, Oghene" <ooyiborhoro@council.nyc.gov>
Date: Tue, 14 May 2019 12:39:44 -0400

Hi Crystal,

Yes, we did captured the entire encounter with Sakia Fletcher. Do you want a copy of the
video?
Thanks,

Pat.

Patricia Baker

Chairperson

Community Board 9

890 Nostrand Avenue

Brooklyn, NY 11225

718.778.9278

pabaker@cb.nyc.gov

From: Hudson, Crystal <CHudson@council.nyc.gov>
Sent: Thursday, May 9, 2019 8:51 PM

To: Baker, Patricia

Cc: Oyiborhoro, Oghene

Subject: Video Footage from 4/30 CB9 Meeting

Hi Ms. Baker- do you know if CB9 captured video of the full encounter between Laurie and Sakia?
Thanks,
Crystal.

Crystal Hudson, Chief of Operations
New York City Council Member & Majority Leader, Laurie A. Cumbo
Sent on the move, please forgive any typos

 

CONFIDENTIALITY NOTICE: This e-mail message is intended only for the person or entity to which it
is addressed and may contain CONFIDENTIAL or PRIVILEGED material. Any unauthorized review,
use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the
sender by reply e-mail and destroy all copies of the original message. If you are the intended recipient
but do not wish to receive communications through this medium, please so advise the sender
immediately.
Re: Video Footage from 4/30 CB9 Meeting

From: chudson@council.nyc.gov

To: "Baker, Patricia" <pabaker@cb.nyc.gov>

Cc: "Oyiborhoro, Oghene" <ooyiborhoro@council.nyc.gov>
Date: Tue, 14 May 2019 14:34:26 -0400

Thank you so much!

Crystal Hudson, Chief of Operations
New York City Council Member & Majority Leader, Laurie A. Cumbo

Sent on the move, please forgive any typos

On May 14, 2019, at 1:08 PM, Baker, Patricia <pabaker@cb.nyc.gov> wrote:

Bedford Union Armory Update Meeting Video
https://www.facebook.com/cb9bklyn/videos/473773560116537/

Sakia Fletcher Confrontation Video
https:/Awww.facebook.com/cb9bklyn/videos/394630634716620/

April 2019 General Board Meeting Video
https://www.facebook.com/cb9bklyn/videos/2178717135792052/

Hi Oghene

Listed above are the links to the Meeting that occurred on April 30 2019 which was in
two parts. If there are any questions please give me a call at ee: the Board
Office 718 -778 9279.

Thank You

Best,

Patricia Baker

Chairperson

Community Board 9

890 Nostrand Avenue

Brooklyn, NY 11225

718.778.9278

pabaker@cb.nyc.gov
From: Oyiborhoro, Oghene <OOyiborhoro@council.nyc.gov>

Sent: Tuesday, May 14, 2019 12:45 PM
To: Baker, Patricia; Hudson, Crystal
Subject: RE: Video Footage from 4/30 CB9 Meeting

 

 

 

Hi Pat,
Absolutely, please send over.

Also my name is Oghene and | am the new communications director.
From: Baker, Patricia <pabaker@cb.nyc.gov>

Sent: Tuesday, May 14, 2019 12:40 PM

To: Hudson, Crystal <CHudson@council.nyc.gov>

Cc: Oyiborhoro, Oghene <OOyiborhoro@council.nyc.gov>
Subject: Re: Video Footage from 4/30 CB9 Meeting

 

 

Hi Crystal,

Yes, we did captured the entire encounter with Sakia Fletcher. Do you want a copy of the video?
Thanks,

Pat.

Patricia Baker
Chairperson
Community Board 9
890 Nostrand Avenue
Brooklyn, NY 11225
718.778.9278

pabaker@cb.nyc.gov

 

From: Hudson, Crystal <CHudson@council.nyc.gov>
Sent: Thursday, May 9, 2019 8:51 PM

To: Baker, Patricia

Cc: Oyiborhoro, Oghene

Subject: Video Footage from 4/30 CB9 Meeting

 

Hi Ms. Baker- do you know if CB9 captured video of the full encounter between Laurie
and Sakia?

Thanks,
Crystal.

Crystal Hudson, Chief of Operations
New York City Council Member & Majority Leader, Laurie A. Cumbo

Sent on the move, please forgive any typos

 

CONFIDENTIALITY NOTICE: This e-mail message is intended only for the person or entity to which it is addressed and may
contain CONFIDENTIAL or PRIVILEGED material. Any unauthorized review, use, disclosure or distribution is prohibited. If you
are not the intended recipient, please contact the sender by reply e-mail and destroy all copies of the original message. If you are
the intended recipient but do not wish to receive communications through this medium, please so advise the sender immediately.

 

CONFIDENTIALITY NOTICE: This e-mail message is intended only for the person or entity to
which it is addressed and may contain CONFIDENTIAL or PRIVILEGED material. Any
unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended
recipient, please contact the sender by reply e-mail and destroy all copies of the original
message. If you are the intended recipient but do not wish to receive communications through
this medium, please so advise the sender immediately.
Re: Video Footage from 4/30 CB9 Meeting

From: "Baker, Patricia" <pabaker@cb.nyc.gov>

To: "Oyiborhoro, Oghene" <ooyiborhoro@council.nyc.gov>; "Hudson, Crystal"
<chudson@council.nyc.gov>

Date: Tue, 14 May 2019 13:08:11 -0400

Bedford Union Armory Update Meeting Video
https://www.facebook.com/cb9bklyn/videos/473773560116537/

Sakia Fletcher Confrontation Video
https://www.facebook.com/cb9bklyn/videos/394630634716620/

April 2019 General Board Meeting Video
https://www.facebook.com/cb9bklyn/videos/2178717135792052/

Hi Oghene

Listed above are the links to the Meeting that occurred on April 30 2019 which was in two
parts. If there are any questions please give me a call at i: the Board Office
718 -778 9279.

Thank You

Best,

Patricia Baker

Chairperson

Community Board 9

890 Nostrand Avenue

Brooklyn, NY 11225

718.778.9278

pabaker@cb.nyc.gov

From: Oyiborhoro, Oghene <OOyiborhoro@council.nyc.gov>
Sent: Tuesday, May 14, 2019 12:45 PM

To: Baker, Patricia; Hudson, Crystal

Subject: RE: Video Footage from 4/30 CB9 Meeting

Hi Pat,
Absolutely, please send over.

Also my name is Oghene and | am the new communications director.

From: Baker, Patricia <pabaker@cb.nyc.gov>

Sent: Tuesday, May 14, 2019 12:40 PM

To: Hudson, Crystal <CHudson@council.nyc.gov>

Cc: Oyiborhoro, Oghene <OOyiborhoro@council.nyc.gov>
Subject: Re: Video Footage from 4/30 CB9 Meeting

Hi Crystal,
Yes, we did captured the entire encounter with Sakia Fletcher. Do you want a copy of the video?
Thanks,
Pat.

Patricia Baker
Chairperson
Community Board 9
890 Nostrand Avenue
Brooklyn, NY 11225
718.778.9278

pabaker@cb.nyc.gov

 

From: Hudson, Crystal <CHudson@council.nyc.gov>
Sent: Thursday, May 9, 2019 8:51 PM

To: Baker, Patricia

Cc: Oyiborhoro, Oghene

Subject: Video Footage from 4/30 CB9 Meeting

 

Hi Ms. Baker- do you know if CB9 captured video of the full encounter between Laurie and
Sakia?

Thanks,
Crystal.

Crystal Hudson, Chief of Operations
New York City Council Member & Majority Leader, Laurie A. Cumbo

Sent on the move, please forgive any typos

 

CONFIDENTIALITY NOTICE: This e-mail message is intended only for the person or entity to which it is addressed and may contain
CONFIDENTIAL or PRIVILEGED material. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the
intended recipient, please contact the sender by reply e-mail and destroy all copies of the original message. If you are the intended
recipient but do not wish to receive communications through this medium, please so advise the sender immediately.

 

CONFIDENTIALITY NOTICE: This e-mail message is intended only for the person or entity to which it
is addressed and may contain CONFIDENTIAL or PRIVILEGED material. Any unauthorized review,
use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the
sender by reply e-mail and destroy all copies of the original message. If you are the intended recipient
but do not wish to receive communications through this medium, please so advise the sender
immediately.
Re: Video Footage from 4/30 CB9 Meeting

From: "Hudson, Crystal" <"/o=nycc/ou=exchange administrative group
(fydibonf23spdlt)/cn=recipients/cn=hudson, crystal272">

To: "Baker, Patricia" <pabaker@cb.nyc.gov>
Cc: "Oyiborhoro, Oghene" <ooyiborhoro@council.nyc.gov>
Date: Tue, 14 May 2019 14:34:34 -0400

Thank you so much!

Crystal Hudson, Chief of Operations
New York City Council Member & Majority Leader, Laurie A. Cumbo

Sent on the move, please forgive any typos

On May 14, 2019, at 1:08 PM, Baker, Patricia <pabaker@cb.nyc.gov> wrote:

Bedford Union Armory Update Meeting Video
https://www.facebook.com/cb9bklyn/videos/473773560116537/

Sakia Fletcher Confrontation Video
https:/Awww.facebook.com/cb9bklyn/videos/394630634716620/

April 2019 General Board Meeting Video
https://www.facebook.com/cb9bklyn/videos/2178717135792052/

Hi Oghene

Listed above are the links to the Meeting that occurred on April 30 2019 which was in
two parts. If there are any questions please give me a call at MM or the Board
Office 718 -778 9279.

Thank You

Best,

Patricia Baker

Chairperson

Community Board 9

890 Nostrand Avenue

Brooklyn, NY 11225

718.778.9278

pabaker@cb.nyc.gov
From: Oyiborhoro, Oghene <OOyiborhoro@council.nyc.gov>

Sent: Tuesday, May 14, 2019 12:45 PM
To: Baker, Patricia; Hudson, Crystal
Subject: RE: Video Footage from 4/30 CB9 Meeting

 

Hi Pat,
Absolutely, please send over.

Also my name is Oghene and | am the new communications director.
From: Baker, Patricia <pabaker@cb.nyc.gov>

Sent: Tuesday, May 14, 2019 12:40 PM

To: Hudson, Crystal <CHudson@council.nyc.gov>

Cc: Oyiborhoro, Oghene <OOyiborhoro@council.nyc.gov>
Subject: Re: Video Footage from 4/30 CB9 Meeting

 

 

Hi Crystal,

Yes, we did captured the entire encounter with Sakia Fletcher. Do you want a copy of the video?
Thanks,

Pat.

Patricia Baker
Chairperson
Community Board 9
890 Nostrand Avenue
Brooklyn, NY 11225
718.778.9278

pabaker@cb.nyc.gov

 

From: Hudson, Crystal <CHudson@council.nyc.gov>
Sent: Thursday, May 9, 2019 8:51 PM

To: Baker, Patricia

Cc: Oyiborhoro, Oghene

Subject: Video Footage from 4/30 CB9 Meeting

Hi Ms. Baker- do you know if CB9 captured video of the full encounter between Laurie
and Sakia?

Thanks,
Crystal.

Crystal Hudson, Chief of Operations
New York City Council Member & Majority Leader, Laurie A. Cumbo

Sent on the move, please forgive any typos

 

CONFIDENTIALITY NOTICE: This e-mail message is intended only for the person or entity to which it is addressed and may
contain CONFIDENTIAL or PRIVILEGED material. Any unauthorized review, use, disclosure or distribution is prohibited. If you
are not the intended recipient, please contact the sender by reply e-mail and destroy all copies of the original message. If you are
the intended recipient but do not wish to receive communications through this medium, please so advise the sender immediately.

 

CONFIDENTIALITY NOTICE: This e-mail message is intended only for the person or entity to
which it is addressed and may contain CONFIDENTIAL or PRIVILEGED material. Any
unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended
recipient, please contact the sender by reply e-mail and destroy all copies of the original

message. If you are the intended recipient but do not wish to receive communications through
this medium, please so advise the sender immediately.
